
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1333
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 1, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend
		  chapter 40 of title 18,
		  United States Code, to exempt the transportation, shipment, receipt, or
		  importation of explosive materials for delivery to a federally recognized
		  Indian tribe or an agency of such a tribe from various Federal criminal
		  prohibitions relating to explosives.
	
	
		1.Exemption of the
			 transportation, shipment, receipt, or importation of explosive materials for
			 delivery to a federally recognized Indian tribe or an agency of such a tribe
			 from various Federal criminal prohibitions relating to explosives
			(a)In
			 generalSection 845(a)(3) of
			 title 18, United States Code, is amended by striking to any agency of
			 the United States or to any State or any political subdivision thereof
			 and inserting to any agency of the United States, to any State or any
			 political subdivision thereof, or to any federally recognized Indian tribe or
			 agency thereof.
			(b)Indian tribe
			 definedSection 841 of such
			 title is amended by adding at the end the following:
				
					(t)Indian tribe has the meaning
				given the term in section 102 of the Federally Recognized Indian Tribe List Act
				of 1994 (25 U.S.C.
				479a).
					.
			
	
		
			Passed the House of
			 Representatives September 30, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
